F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 21 2001
                                     TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 LEE DAVID HUMPHREY,

           Petitioner - Appellant,
 vs.                                                     No. 00-8041
                                                    (D.C. No. 00-CV-62-J)
 MARK MCKINNA, Warden of                                  (D. Wyo.)
 Crowley County Correctional Facility,
 and ATTORNEY GENERAL OF THE
 STATE OF WYOMING,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. Humphrey, appearing pro se, seeks to appeal the district court’s order

denying his petition for a writ of habeas corpus. Mr. Humphrey is a Wyoming

state prisoner. He argues that his detention in a private correctional facility in

Colorado entitles him to habeas corpus relief. We have jurisdiction under 28

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
U.S.C. § 2253, and construe Mr. Humphrey’s petition as brought under 28 U.S.C.

§ 2241. In light of our decision in Montez v. McKinna, 208 F.3d 862 (10th Cir.

2000) (no federal constitutional right to incarceration in any particular prison,

private or public), we DENY Mr. Humphrey’s application for a certificate of

appealability and DISMISS the appeal. See id. at 865-66. Mr. Humphrey’s

attempt to distinguish Montez as premised upon a transfer pursuant to the Western

Interstate Corrections Compact is neither accurate nor persuasive.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-